BASKIN, Judge.
We affirm the trial court’s order finding the appellant in contempt of court for failing to comply with the property settlement support provisions incorporated into the final judgment of dissolution of marriage. As this court stated in Adams v. Adams, 423 So.2d 596, 598 (Fla. 3d DCA 1982):
[I]t is clear that, regardless of the actual facts, the payments not only must be made as provided, but become vested property rights of which the recipient cannot constitutionally be deprived until and unless a motion for modification is filed and favorably acted upon.... These decisions reflect the rather stra-ightfoward notion that one who is required by court order to make specified payments may not cavalierly ignore the judgment, and, as it were, take the law into his own hands by making the determination that there is a legal reason to depart from the terms of the order (footnote omitted). Only the court can make such a ruling, and it may do so only upon the filing of an appropriate pleading and then only prospectively.
See Benson v. Benson, 369 So.2d 99 (Fla. 4th DCA 1979); Smithwick v. Smithwick, 343 So.2d 945 (Fla. 3d DCA 1977).
Affirmed.